Citation Nr: 0420345	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-00 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbarization of S-1 with spina bifida occulta and 
degenerative arthritis, currently evaluated as 40 percent 
disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis, claimed as prostate problems.

3.  Entitlement to service connection for pancreatitis.

4.  Entitlement to nonservice-connected disability pension 
benefits. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.   

Pertinent to the veteran's increased rating claim, a July 
2002 rating decision denied increasing the veteran's assigned 
20 percent evaluation for his service-connected lumbarization 
of S-1 with spina bifida occulta and degenerative arthritis.  
A March 2004 rating decision granted an increased rating, to 
40 percent, for the veteran's service-connected back 
disability, effective September 17, 1999.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 40 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  

The claims of entitlement to service connection for 
pancreatitis and entitlement to nonservice-connected 
disability pension benefits are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran's service-connected lumbarization of S-1 with 
spina bifida occulta and degenerative arthritis is manifested 
by severe limitation of motion of the lumbar spine with 
forward flexion of 0 to 38 degrees, and, upon repetition, 
decreased forward flexion to 28 degrees due to pain, backward 
extension 0 to 15 degrees, left lateral flexion 0 to 15 
degrees, right lateral flexion 0 to 18 degrees, and rotation 
0 to 20 degrees left to right; facial grimacing and guarding 
with any range of motion.   

3.  The veteran's service-connected lumbarization of S-1 with 
spina bifida occulta and degenerative arthritis is not 
manifested by residuals of a vertebra fracture, a 
demonstrable deformity of vertebral body, or ankylosis of the 
whole spine, the lumbar spine, or the thoracolumbar spine, 
and there is no objective evidence of neurological 
involvement. 

4.  In a final decision dated in August 1963, the RO denied 
service connection for prostatitis. 

5.  None of the evidence received since the August 1963 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
lumbarization of S-1 with spina bifida occulta and 
degenerative arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 
5294 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (68 
Fed. Reg. 51,454-51,458 (August 27, 2003)).

2.  The August 1963 RO decision that denied entitlement to 
service connection for prostatitis is final.  38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104 (1956, Supp. 
1963) [38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)].

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
prostatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claims for an 
increased rating for his service-connected back disability 
and to reopen his claim of entitlement to service connection 
for prostatitis in September 1999, prior to the enactment of 
the VCAA.  In a May 2000 rating decision, the RO denied both 
claims.  In June 2001 and April 2002, subsequent to the 
November 2000 enactment of the VCAA, the RO notified the 
veteran of VA's enhanced duties to notify and assist.  The 
Board finds, however, that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

The Court in Pelegrini II noted that the requirement 
pertaining to the timing of notice did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond, and proper subsequent VA process.  

As indicated above, since the VCAA notice in this case was 
not provided to the veteran prior to the initial agency of 
original jurisdiction (AOJ) adjudication denying the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

In regard to notice, all the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After the notice was provided, the claims were readjudicated 
and a supplemental statement of the case was provided to the 
veteran.  The Board observes that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as is further discussed herein 
below.

In June 2001, the RO sent the veteran a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, to include a release form for VA to obtain any 
identified private records on the veteran's behalf.  The RO 
also indicated that it was still the veteran's responsibility 
to support his claims with appropriate evidence and provided 
him with information relevant to how to submit any evidence 
he wished considered in connection with his claims.  
Pertinent to his application to reopen his claim of 
entitlement to service connection for prostatitis, the RO 
informed the veteran that evidence of a current disability 
and a nexus between such and service was necessary.  
Pertinent to the veteran's increased rating claim, an April 
2002 letter advised the veteran that in order to grant his 
claim, the evidence must show that his condition has 
worsened.  

Thereafter, in an August 2001 telephone conversation, the 
veteran indicated that he did not have any additional 
evidence and requested that a decision be made on his claims 
as soon as possible.  In an August 2001 rating decision, the 
RO reajudicated the veteran's application to reopen his claim 
of entitlement to service connection for prostatitis.  In the 
decision, the RO notified the veteran that, in accordance 
with the VCAA, he should identify any evidence not considered 
so the RO could help obtain it for a complete, full, and fair 
consideration of his claim.  The rating decision also noted 
that no additional evidence had been submitted following the 
June 2001 letter.  The veteran was advised that there was no 
evidence of record that his condition was incurred in or 
aggravated by military service or that there was continuity 
of treatment for his condition from service to the present.  
He was also informed that there was no evidence of record 
that he has the claimed condition.  In a July 2002 rating 
decision, the RO reajudicated the veteran's claim for an 
increased rating for his service-connected back disability.  
In the decision, the veteran was advised that his current 20 
percent evaluation was continued as the evidence did not 
reflect an increase in severity of his back disability.  He 
was also notified of what the evidence had to show in order 
to meet the requirements for an increased evaluation and 
advised that if he had evidence of such an increase in 
severity, he should submit it to the RO so the decision could 
be reconsidered.  

In May 2003, the veteran submitted a statement indicating 
additional treatment from the Poplar Bluff, Missouri, VA 
Medical Center and from the Mineral Area Hospital.  Following 
the association of additional medical reports with the claims 
file and a March 2004 VA examination, the veteran's claims 
were reviewed and a supplemental statement of the case issued 
in March 2004.  In a March 2004 rating decision, issued in 
connection with the supplemental statement of the case, the 
RO granted an increased rating for the veteran's service-
connected back disability, assigning a 40 percent evaluation.  
The supplemental statement of the case included a recitation 
of the procedural history of the veteran's claims, the 
actions taken by the RO, the evidence received, the relevant 
laws and regulations, including the September 2003 regulation 
changes to the rating criteria governing the spine, and, VA's 
duties to assist under 38 C.F.R. § 3.159, with reference to 
the relevant VCAA cites in the United States Code.  Pertinent 
to the veteran's application to reopen his claim of 
entitlement to service connection for prostatitis, the March 
2004 supplemental statement of the case advised the veteran 
that new and material evidence was needed to reopen his claim 
and described what constitutes such evidence. 

The veteran was afforded an additional opportunity to submit 
evidence and argument in support of his claims.  
Specifically, he was given an opportunity to request a 
personal hearing in connection with this appeal, but he chose 
not to do so.  Based on the nature of the information 
provided to the veteran, and the fact that VA also provided 
the veteran with time to respond to each of the above letters 
and documents, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA in this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004).

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  Service medical records 
consisting of a September 1961 Medical Board Proceedings 
report, including a Narrative Summary from Letterman General 
Hospital in San Francisco, California, and an August 1961 
physical examination are associated with the claims file.  
The Board notes that additional service medical records may 
be missing from the record.  Prior rating and Board decisions 
reference service medical records that are no longer in the 
claims file.  Specifically, a November 1961 rating decision 
indicates that the veteran received treatment in February 
1961 after complaining of shortness of breath and difficulty 
with breathing.  This rating decision also reflects that the 
veteran made fifteen dispensary visits from February 1961 
until July 1961, when he was admitted to the Letterman 
General Hospital.  An August 1968 rating decision shows that 
the veteran's service medical records revealed a notation of 
moderately severe acne vulgaris in August 1961 and that the 
veteran had a neuropsyhiatric study in service.  A Board 
decision dated June 1968 indicates that service medical 
records revealed treatment in January 1961 for pneumonitis 
and a June 1961 entry reflected that the veteran was seen at 
the dispensary after an automobile accident.  None of these 
treatment records are contained in the claims file.  The 
Board observes that an envelope presumed to have contained 
the veteran's service medical records is included in the 
claims file, but the bottom is torn and the envelope is 
empty.  In the Remand section, the Board is directing further 
development in order to obtain such service medical records 
for consideration with the veteran's claim of entitlement to 
service connection for pancreatitis.  

While the Board notes that the veteran's service medical 
records are incomplete, the Board finds that the absence of 
such records does not adversely impact the veteran's pending 
increased rating claim or application to reopen decided 
herein.  Specific to the increased rating claim, in such a 
case, the present disability level is the primary concern and 
past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Regarding the veteran's application to reopen his claim of 
entitlement to service connection for prostatitis, the Board 
notes that the above-mentioned service medical records detail 
treatment for prostatitis and the prior final decision in 
August 1963 considered such records.  The August 1963 rating 
decision denied service connection on the basis that the most 
recent examination failed to show such disability or relate 
it to service, rather than on the grounds that prostatitis 
was not shown in service.  In order to reopen his claim, the 
evidence must show a current disability related to the 
veteran's in-service treatment of prostatitis.  Additional 
service medical records that also show treatment of 
prostatitis would be cumulative and redundant of the evidence 
already of record. 

As discussed previously, in May 2003, the veteran identified 
additional outstanding records from the Poplar Bluff VA 
Medical Center and Mineral Area Hospital.  The RO 
subsequently obtained treatment reports from the Poplar Bluff 
VA Medical Center dated February 2000 to December 2003.  
Additionally, of record is a September 1996 statement from 
the Mineral Area Program.  These records were considered in 
the supplemental statement of the case issued in March 2004 
and the veteran has not responded that such records were 
incomplete or there were still outstanding records from 
either facility.  

Additional relevant medical evidence of record includes 
Social Security Administration (SSA) records, treatment 
reports from various VA medical facilities dated October 1967 
to December 1992, additional medical records from Poplar 
Bluff VA Medical Center dated February 1999 to December 2003, 
records from Madison Medical Center dated January 1991 to 
August 2001, and July 1963, October 1999, and March 2004 VA 
examination reports.  The veteran has not identified any 
additional outstanding relevant medical evidence to be 
considered in connection with his increased rating claim or 
application to reopen.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In regard to the veteran's increased 
rating claim, he was most recently afforded VA examinations 
in October 1999 and March 2004.  The Board notes that such 
were conducted by physicians who considered factors relevant 
to the veteran's claim and that the examination reports 
contains findings pertinent to evaluation of the veteran's 
back disability under governing law and regulations.  The 
veteran has not submitted medical evidence that suggests his 
disability has worsened in severity since March 2004.  Nor 
has he shown that the most recent VA examination is 
inadequate for rating purposes.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's increased rating claim 
and further examination is not necessary.  

In regard to the veteran's application to reopen his claim of 
entitlement to service connection for prostatitis, the Board 
notes that the VCAA and its implementing regulations include 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who attempts to reopen a previously 
denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such 
assistance includes obtaining service records, records in the 
custody of a Federal agency, and private records adequately 
identified by the veteran, but, prior to reopening a claim, 
there is no duty to obtain a VA examination.  As the 
veteran's claim is not reopened herein, there is no 
obligation on the part of VA to provide a contemporary 
medical examination or opinion in connection with the 
veteran's appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2003).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran is currently service connected for lumbarization 
of S-1 with spina bifida occulta and degenerative arthritis, 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (68 Fed. Reg. 51,454-51,458 
(August 27, 2003)), effective September 17, 1999.  He 
contends that he has chronic pain throughout his whole back, 
but particularly worse in the lower back.  The veteran states 
that he has chronic stiffness and pain throughout the day.  
He claims that his back prevents him from doing any type of 
physical activity.  As such, the veteran contends that he is 
entitled to a rating in excess of 40 percent for his service-
connected back disability. 

The Board notes that the schedular criteria for rating the 
spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

The Board notes that the relevant medical evidence of record 
does not indicate that disc pathology is present in the 
veteran's back disability.  As such, the first regulation 
change affecting the rating of intervertebral disc syndrome, 
effective September 2002, is inapplicable to the veteran's 
claim.  However, the second regulation change, effective 
September 2003, is relevant to the evaluation of the 
veteran's service-connected back disability.  The Board notes 
that the RO advised the veteran of the new regulations in the 
March 2004 supplemental statement of the case.  Furthermore, 
in the March 2004 rating decision, the RO determined that, 
upon application of both the pre- and post-September 2003 
regulation changes, the veteran was entitled to a 40 percent 
evaluation of his service-connected back disability.  As 
such, there is no prejudice in the Board considering the 
September 2003 regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Specifically, the veteran is 
not prejudiced by the Board's reference to, and consideration 
of, both sets of criteria in the adjudication of his claim 
herein.  Id.  As such, the Board has considered both the old 
and the revised regulations and concludes that, based on the 
objective medical evidence, the veteran does not warrant a 
higher rating assignment under either set of criteria.

The Board observes that prior to the regulation change, the 
veteran was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5294 (2003), and assigned a 20 percent disability 
rating.  (38 C.F.R. § 4.27 (2003) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned).  As noted 
previously, the March 2004 rating decision found that a 
rating of 40 percent under both the old and new criteria was 
warranted.  Pertinent to the amended regulations, the rating 
decision rated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (68 Fed. Reg. 51,454-51,458 
(August 27, 2003)).

Under both sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under the pre-September 2003 regulations, 38 C.F.R. § 4.71a, 
Diagnostic Code 5294 pertains to sacroiliac injury and 
weakness.  The common cause of disability in this region is 
arthritis.  The lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
There should be careful consideration of lumbosacral sprain, 
and the various symptoms of pain and paralysis attributable 
to disease affecting the lumbar vertebrae and the 
intervertebral disc.  38 C.F.R. § 4.66 (2003).

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The post-September 2003 regulations provide that degenerative 
arthritis of the spine is rated under Diagnostic Code 5242.  
All spine disabilities addressed in Diagnostic Codes 5235-
5243 are rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  This Formula applies with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
contemplated for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (68 Fed. 
Reg. 51,454-51,458 (August 27, 2003)).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  

The relevant medical evidence of record includes treatment 
records from Poplar Bluff VA Medical Center dated February 
1999 to December 2003, records from Madison Medical Center 
dated January 1991 to August 2001, as well as October 1999 
and March 2004 VA examination reports.  

The Poplar Bluff VA Medical Center records dated February 
1999 to November 1999 indicate complaints referable to the 
veteran's back, as well as diagnoses of degenerative joint 
disease.  In February 2000, the physician noted that the 
veteran's history included degenerative joint disease of the 
lumbosacral spine.  In August 2002, the veteran complained of 
pain in his neck and back.  The physician's assessment in 
March 2002 and August 2002 included multiple site 
osteoarthritis.  Notations in the medical records indicate 
that the veteran ambulated with a cane. 

Madison Medical Center records dated January 1991 to August 
2001 reveal complaints of low back pain dated since January 
1991.  June 1994, August 1997, and July 1999 records reflect 
a diagnosis of degenerative arthritis.  An April 2000 X-ray 
of the lumbar spine revealed an impression of transitional 
lumbar segment, grade I spondylolisthesis of the transitional 
segment level, and lower lumbosacral spondylosis.  In August 
2001, it was noted that the veteran had arthritis of the 
back. 

The October 1999 VA examination report reveals complaints of 
chronic pain, weakness, stiffness, and lack of any type of 
endurance secondary to the back.  The veteran stated that he 
was physically unable to do any type of physical labor.  The 
examiner noted that the veteran appeared to have been using a 
back brace for numerous years and that, on the day of the 
examination, he was in a wheelchair secondary to back pain.  
The veteran also had a cane for assistance.  The examiner 
observed that the veteran's gait was unsteady and his 
functional assessment, based on the appearance and the 
veteran's description, was that the veteran literally did no 
physical activity.  Upon physical examination, the veteran's 
straight leg raises revealed that he was able to elevate his 
left leg to a 25 degree angle and his right leg to a 30 
degree angle with complaints of pain.  Active range of motion 
reflected forward flexion of 0 to 30 degrees, backward 
extension of 0 to 10 degrees, right and left lateral flexion 
of 0 to 20 degrees, and rotation from the left to the right 
of 0 to 20 degrees.  The examiner observed that the veteran 
was unable to stand on his toes or heels and could not squat.  
Alignment to the back, palpated, appeared normal with spasms 
noted to the paravertebral areas bilaterally, but greater to 
the left than the right.  The veteran complained of pain to 
the back radiating to the legs.  He did not complain of 
increased intensity of pain upon stimulation of the sciatic 
nerve notch.  Posture abnormality notes that the veteran had 
a great deal of difficulty even standing.  He forward flexed 
about 10 degrees and has a lot of weakness to both the upper 
and lower extremities.  Reflexes to the patella were equal 
bilaterally, approximately +1.  X-rays of the lumbar spine 
revealed moderate anterior osteophytic spur formation, L-1 
level down to L-4 level.  No fracture, subluxation, or bone 
destruction was seen.  There was spina bifida occulta of the 
first sacral segment.  Intervertebral disc spaces and 
pedicles were all preserved.  The impression was moderate 
upper-mid lumbar degenerative changes, slight progression 
since the previous study of October 1994, and developmental 
spina bifida occulta of S-1.  The examiner's diagnoses were 
spina bifida occulta, S-1, and moderate degenerative 
arthritis of the lumbosacral spine.  

The March 2004 VA examination report shows that the examiner 
reviewed the claims file and noted that, on the basis of the 
record, the veteran did have arthritis from the neck to the 
lumbosacral spine, but was not service-connected for the 
cervical or thoracic spine.  The veteran's subjective 
complaints included chronic pain throughout the whole back, 
which was particularly worse in the lower back, the 
lumbosacral spine area.  He stated that, from the time he got 
up in the morning, he had chronic stiffness and pain in his 
back that lasted throughout the day.  He denied flare-ups, 
but stated that the pain prevents him from doing any type of 
physical activity.  

Regarding occupational effect, the examiner noted that the 
veteran reported that he last worked in the industrial area 
in 1971.  The veteran stated that he had to stop working 
because of lung problems.  Due to his multiple health 
conditions, the veteran would not be able to be employed.  
The examiner noted that this was because of an accumulation 
of problems, as opposed to any one particular problem and 
that, if he only had the lower back disability, the veteran 
would probably not be totally incapacitated.  

Regarding the effect on the veteran's daily living, the 
examiner noted that the veteran admitted that he could get up 
around the house and walk without a cane.  He had the cane 
for approximately 10 years due to unsteadiness.  The examiner 
observed that the veteran arrived for the examination in a 
hospital wheelchair.  The veteran stated that he was able to 
perform his own activities of daily living, including eating, 
grooming, bathing, toileting, and dressing.  He also reported 
that he was able to do his own walking and transferring out 
of bed activities.  The veteran stated that he did not do 
anything recreational, rather he sat around the house.  He 
admitted to drinking alcohol, a six pack a day, and smoking 
two packs of cigarettes a day.  

Pertaining to the veteran's back pain, he reported that it 
was more of a chronic nature, lasting throughout the day.  
According to the veteran, the pain did not vary from early 
morning to late evening and there were no flare-ups.  The 
examiner observed that the veteran had a very unsteady gait 
without the cane.  Even with the cane, the veteran was still 
slightly unsteady.  He walked into the examination room.  The 
veteran stated that the only activity he did was walking in 
the house.  The examiner noted that the veteran walked with a 
limp from left to right, but it was more secondary to the 
legs being uneven.  The veteran reported that he had a 
fracture to the left femur, with a steel plate insertion in 
about 1975.  The examiner observed that the veteran's left 
shoe was raised approximately one and a half inches.  

Upon physical examination of the back, the alignment appeared 
adequate and no listing was noted.  Upon palpation to the 
back, the veteran complained of pain to the lumbosacral 
spine, about 80 percent into the vertebral bodies, and 20 
percent into the paravertebral area.  The examiner was unable 
to palpate any spasms.  Upon stimulation to the sciatic nerve 
notch, the veteran complained of pain radiating up the back, 
but did not complain of any pain radiating down the legs.  
The veteran denied any incontinence of urine or stool.  He 
also denied any decrease in sensation to the lower 
extremities, but stated that he infrequently would develop 
some decreased sensation to the left lower leg.  The veteran 
indicated such has occurred since he had the leg injury and 
at the time of the examination, denied any problem.  

Strength to the lower extremity, including extension and 
flexion of the lower legs, plantar flexion, and dorsiflexion 
to the feet, was decreased on what would be expected, but 
equal bilaterally.  The veteran was able to extend each leg 
fully while in the sitting position.  The examiner noted 
extension and flexion to the lower leg or knee with 
complaints of pain to the back, even on the second attempt.  
Regarding straight leg raises, the veteran was able to 
elevate the left leg to about a 25 degree angle and the right 
leg to a 30 degree angle, with complaints of pain to the 
lower back and into the vertebral bodies.  No spasms were 
palpable.  With complaints of pain, the examiner noted that 
the veteran had facial grimacing and guarding.  With knees 
flexed, the veteran was able to flex both hips to a 30 degree 
angle and again complained of pain to the lumbosacral spine 
vertebral bodies.  He was unable to stand on his toes and 
heels and could not do any type of squatting.  Strength with 
forward flexion and backward extension against resistance was 
about 50 percent of what would be expected.  The veteran 
again complained of pain to the vertebral bodies.

Range of motion while the veteran was in a standing position, 
revealed a postural abnormality of forward flexion to 10 
degrees.  Range of motion of the lumbosacral spine revealed 
forward flexion of 0 to 38 degrees.  The veteran complained 
of increased pain with facial grimacing noted at the 25 
degree mark.  The veteran attempted five repetitions, but on 
the third repetition, he was only able to do forward flexion 
0 to 28 degrees.  The fourth and fifth attempts were not 
completed.  The veteran had backward extension 0 to 15 
degrees, left lateral flexion 0 to 15 degrees, and right 
lateral flexion 0 to 18 degrees.  The veteran's rotation was 
0 to 20 degrees left to right.  With any range of motion, 
facial grimacing and guarding was noted.  The examiner noted 
that normal range of motion was forward flexion of 0 to 75 
degrees, backward extension of 0 to 30 degrees, rotation left 
to right 0 to 30 degrees, and lateral bending left to right 0 
to 35 degrees.  

Reflexes to the upper and lower extremities, including the 
triceps, biceps, patella, and Achilles, were intact and equal 
bilaterally.  No neurological abnormalities were noted. 

The examiner also noted that the veteran complained of pain 
with any extended sitting, but did not give a time frame.  He 
also complained of pain when lying down.  Regarding 
repetition of motion, it appeared that pain was the limiting 
factor.  The diagnosis was spina bifida occulta with 
degenerative joint disease of the lumbosacral spine. 

When the evidence in this case is considered under the old 
schedular criteria, as set forth above, the Board finds that 
the evidence of record does not establish entitlement to an 
increased evaluation for the veteran's lumbarization of S-1 
with spina bifida occulta and degenerative arthritis.  
Diagnostic Code 5003, pertaining to degenerative arthritis 
established by X-ray findings, allows for rating on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  The medical evidence of 
record, to include treatment records and VA examination 
reports, reflects a diagnosis of degenerative joint disease 
of the lumbosacral spine, supported by the October 1999 X-
ray.  As such, Diagnostic Code 5292 pertaining to the 
limitation of motion of the lumbar spine is for application.  
The March 2004 VA examination reveals that the veteran's back 
disability is productive of severe limitation of motion of 
the lumbar spine.  Range of motion of the lumbosacral spine 
revealed forward flexion of 0 to 38 degrees.  The veteran 
complained of increased pain with facial grimacing noted at 
the 25 degree mark.  The veteran attempted five repetitions, 
but on the third repetition, he was only able to do forward 
flexion 0 to 28 degrees.  The fourth and fifth attempts were 
not completed.  The veteran had backward extension 0 to 15 
degrees, left lateral flexion 0 to 15 degrees, and right 
lateral flexion 0 to 18 degrees.  The veteran's rotation was 
0 to 20 degrees left to right.  With any range of motion, 
facial grimacing and guarding was noted.  Under Diagnostic 
Code 5292 (2003), the maximum allowable rating for such 
disability is 40 percent and as such, the veteran is not 
entitled to an increased rating on the basis of limitation of 
motion of the lumbar spine. 

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect such a fracture.  
Moreover, under Diagnostic Code 5285 (2003), the veteran is 
not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and of the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion.  While the veteran appears to exhibit 
some of the symptoms reflected in the rating criteria for 
severe lumbosacral strain, Diagnostic Code 5295 (2003), the 
maximum allowable rating for such disability is 40 percent.  
As such, the veteran would not warrant a higher rating under 
Diagnostic Code 5295 (2003).  Moreover, because the 
symptomatology required for a rating under this diagnostic 
code includes some of the same symptoms considered in support 
of the 40 percent rating for severe limitation of motion of 
the lumbar spine, i.e., marked limitation of forward bending 
in standing position and loss of lateral motion with osteo-
arthritic changes, the veteran is not entitled to a separate 
rating under Diagnostic Code 5295 (2003).  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating the evidence under the new schedular 
criteria, as set forth above, the Board finds that the 
veteran's lumbarization of S-1 with spina bifida occulta and 
degenerative arthritis does not warrant an increased 
evaluation.  Disabilities rated under Diagnostic Code 5242, 
pertaining to degenerative arthritis of the spine, as well as 
Diagnostic Codes 5235 to 5243, allow for a 40 percent rating 
for forward flexion of the thoracolumbar spine 30 degrees or 
less.  The October 1999 VA examination reflects forward 
flexion flexion of 0 to 30 degrees.  The March 2004 VA 
examination revealed forward flexion of 0 to 38 degrees.  
However, the veteran complained of increased pain with facial 
grimacing noted at the 25 degree mark.  The veteran attempted 
five repetitions, but on the third repetition, he was only 
able to do forward flexion 0 to 28 degrees.  The fourth and 
fifth attempts were not completed.  While the veteran had an 
initial forward flexion to 38 degrees, objective evidence of 
pain on movement, namely the facial grimacing, was observed.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After his 
second repetition, he was unable to achieve forward flexion 
beyond 28 degrees and could not complete the fourth and fifth 
repetitions.  As such, the Board finds that the veteran meets 
the criteria for a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine as he has 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  An evaluation of 50 percent is not warranted unless 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  However, the medical evidence of record demonstrates 
that the veteran is capable of range of motion and as such, 
there is no ankylosis of his spine.  Therefore, an increased 
evaluation under the new schedular criteria is not warranted.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The Board also finds that assigning a higher or 
separate rating under another diagnostic code is unwarranted 
as the competent medical evidence is consistent in showing 
the absence of neurological involvement.  Specifically, the 
March 2004 VA examiner noted that there were no neurological 
abnormalities. 

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2003).  The record reflects hospitalization from 
December 1974 to December 1975 for a fractured left femur, 
left calcaneus, mandible, and nose, as well as loss of 
multiple teeth and multiple contusions and abrasions.  During 
the hospitalization, the veteran's back was evaluated and 
treated.  However, the record reveals that he was 
hospitalized due to falling down a flight of stairs with the 
above-mentioned resulting injuries, rather than for back 
complaints.  There is no evidence of record indicating that 
the veteran has post-service hospitalizations for the 
treatment of his back.  Furthermore, the record does not show 
that such disability is unusually manifested.  Also, in this 
case, the veteran has not indicated that he missed time from 
work due to his service-connected disability.  The record 
reveals that the veteran had not worked since 1971 due to 
lung problems, rather than his service-connected back 
disability.  The March 2004 specifically indicated that if 
the veteran only had a lower back disability, he probably 
would not be totally incapacitated.  Additionally, the 
medical evidence shows that any objective manifestations of 
the veteran's disability are exactly those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
veteran's service-connected back disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation in excess of 40 percent for 
lumbarization of S-1 with spina bifida occulta and 
degenerative arthritis, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

III.  Claim to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Service connection may be established 
under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The veteran contends that while serving on active duty he was 
treated for prostatitis.  He claims that he has received 
treatment for prostate problems following service.  As such, 
the veteran contends that service connection is warranted for 
such disability.  

In a rating decision dated August 1963, the RO in 
Indianapolis, Indiana, denied service connection for 
prostatitis, finding that such disability was not found on 
the last examination.  Of record at the time of the 1963 
decision was the veteran's service medical records and a July 
1963 VA examination.  The RO noted that the veteran's service 
medical records reflect that prostatitis was shown in service 
during treatment for bronchitis, and at discharge, was 
considered cured.  The VA examination revealed that the 
veteran reported a clear, white urethral discharge at times 
when he awoke in the morning.  Upon physical examination, the 
external genitalia was essentially normal with no discharge 
noted.  On rectal examination, the prostate was normal size, 
slightly soft, and slightly tender.  The RO noted that 
urinalysis showed only occasional white blood cells and 
mucous shreds.  The examiner concluded that chronic 
prostatitis was not found at the time of the examination.  
Based on the foregoing evidence, the RO denied service 
connection for prostatitis.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's August 1963 rating 
decision and of his appellate rights in September 1963.  In 
February 1964, the veteran submitted a notice of 
disagreement.  In April 1964, the RO furnished a statement of 
the case with a letter explaining that the veteran must 
complete a substantive appeal in order for his case to be 
forwarded to the Board for appellate review.  Thereafter, 
communication in the file reveals that the veteran moved to 
Missouri and requested that his claims file be transferred to 
the St. Louis RO.  In November 1965, the veteran indicated 
that he did not recall receiving correspondence from the RO 
in April 1964.  Subsequently, the RO sent the veteran a 
letter reciting the procedural posture of his claim, as 
indicated above, and informed him that the April 1964 letter 
and statement of the case mailed to him were not returned.  
The RO further advised the veteran that an appeal must be 
sent within one year from the date of the notification of the 
denial.  As the veteran had been informed of the August 1963 
rating decision on September 9, 1963, the final date for an 
appeal to reach the RO was September 9, 1964.  As that date 
had passed, the August 1963 decision was final.  No further 
communication was received from the veteran until November 
1967 and such communication was unrelated to his claim of 
prostatitis.  Thus, the August 1963 decision became final.  
38 U.S.C. § 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104 
(1956, Supp. 1963) [38 U.S.C.A. § 7105(c) (West 2002); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in September 1999, prior to 
the August 29, 2001 effective date for regulatory change of 
the new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's 1963 final decision, the relevant medical 
evidence received includes SSA records, treatment reports 
from various VA medical facilities dated October 1967 to 
December 1992, medical records from Poplar Bluff VA Medical 
Center dated February 1999 to December 2003, and records from 
Madison Medical Center dated January 1991 to August 2001.  

In October 1967, the veteran was hospitalized for chronic 
bronchitis.  At that time, he gave a history of being treated 
while in the military for burning on urination.  The veteran 
related that he still had pain and burning on urination, 
which was intermittent, and trouble starting the stream.  
Upon physical examination, the veteran's prostate was non-
enlarged, soft, and slightly tender.  An intravenous 
pyelogram revealed that examination of the urinary tract in 
the anteroposterior supine position reflected both kidneys to 
be normal in size, shape, and position.  There were no opaque 
urinary calculi demonstrated.  Following the intravenous 
administration of the contrast medium, there was prompt 
bilateral excretion, which was evidence of good function.  On 
the right, there was a bifid renal pelvis and pyelotubular 
backflow, but no evidence of renal masses or of a 
duplication.  The conclusion was negative intravenous 
pyelogram, except for pyelotubular backflow on the right, and 
bifid pelvis on the right.  A VA hospital summary dated in 
December 1975 reflects that the veteran's past medical 
history included urinary tract infections.  In January 1996, 
the veteran presented at the Urology Department, Poplar Bluff 
VA Medical Center, with complaints of impotency and dysuria.  
In March 1996, the veteran complained of burning while 
urinating.  In April 2000, Madison Medical Center records 
indicate that the veteran was diagnosed with erectile 
dysfunction and was prescribed Viagra.  The remainder of the 
medical records are negative for complaints, findings, or 
diagnoses referable to the prostate.  

The evidence received since 1963 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

At the time of the RO's 1963 decision, there was evidence 
that the veteran had been treated for, and cured of, chronic 
prostatitis due to pseudomonas aerogenosa while on active 
duty, but the most recent medical examination failed to 
reflect a current diagnosis of chronic prostatitis.  Medical 
evidence submitted subsequent to 1963 indicate isolated 
complaints of burning or pain on urination, with the most 
recent record detailing such dated in March 1996.  However, 
the newly received records do not contain a current diagnosis 
of prostatitis nor do they contain a nexus between any 
prostate disorder and the veteran's military service.  In the 
absence of competent medical evidence of a present disability 
of service origin, there is no basis on which to establish 
direct service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Since the final RO denial, the only 
evidence of existing prostatitis and a nexus between any 
prostate disorder and service that has been received consists 
of the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
also Hickson v. West, 11 Vet App (1998) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1963 
decision will substantiate the claim of entitlement for 
service connection for prostatitis.  For these reasons, the 
Board finds that the evidence received subsequent to the RO's 
1963 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
prostatitis, claimed as prostate problems, have not been met.  


ORDER

An increased rating for service-connected lumbarization of S-
1 with spina bifida occulta and degenerative arthritis, 
currently evaluated as 40 percent disabling, is denied. 

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for prostatitis is denied.


REMAND

First, the Board notes that in March 1996, the RO erroneously 
notified the veteran that a determination as to his claim for 
nonservice-connected disability pension benefits could not be 
made because he served only during a period of peacetime and 
was not discharged due to a service-connected disability, nor 
did have at the time of discharge a service-connected 
disability which, in sound medical judgment, would have 
warranted a discharge.  Thereafter, in April 1996, the 
veteran submitted a notice of disagreement as to the denial 
of nonservice-connected disability pension benefits.  In May 
1996, the RO informed the veteran that his claim was denied 
because he did not have active service during wartime.  In 
July 1996, the RO sent another letter to the veteran 
indicating that veterans may be eligible for pension if they 
have limited income and have 90 days or more active military 
service, with at least one day during a period of war.  The 
RO clarified that the veteran had not been denied nonservice-
connected disability pension benefits based on a discharge 
due to a service-connected disability.  While the RO 
communication following the veteran's submission of his 
notice of disagreement attempted to clarify the decision 
regarding the basis for the denial of nonservice-connected 
disability pension benefits, there is no indication that a 
statement of the case was issued or the veteran withdrew his 
notice of disagreement.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26 (2003).  Thus, remand for 
issuance of a statement of the case on this issue is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997)

Second, the veteran contends that he was treated for 
pancreatitis at Fort Leonard Wood and Letterman General 
Hospital in San Francisco, California, while on active duty.  
He claims that since service discharge he has experienced 
pancreatitis and as such, service connection is warranted for 
such disability. 

The Board finds that a remand is warranted to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the VCAA in regard to the issue of 
service connection for pancreatitis.  Pursuant to 
38 C.F.R. § 3.159(c)(2), VA must make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim, to include obtaining records in the custody of a 
Federal department or agency, such as military records, 
including service medical records.  VA will end its efforts 
to obtain these records only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  As discussed in the Decision 
section, the Board observes that additional service medical 
records may be missing from the veteran's record.  
Specifically, a November 1961 rating decision indicates that 
the veteran received treatment in February 1961 after 
complaining of shortness of breath and difficulty with 
breathing.  This rating decision also reflects that the 
veteran made fifteen dispensary visits from February 1961 
until July 1961, when he was admitted to the Letterman 
General Hospital.  An August 1968 rating decision shows that 
the veteran's service medical records revealed a notation of 
moderately severe acne vulgaris in August 1961 and that the 
veteran had a neuropsyhiatric study in service.  A Board 
decision dated June 1968 indicates that service medical 
records revealed treatment in January 1961 for pneumonitis 
and a June 1961 entry reflected that the veteran was seen at 
the dispensary after an automobile accident.  None of these 
treatment records are contained in the claims file.  

Additionally, in his substantive appeal, the veteran 
indicates that he was treated for pancreatitis at Letterman 
General Hospital.  The Board observes that a Narrative 
Summary dated in September 1961 from Letterman General 
Hospital is associated with the claims file, however clinical 
or treatment records from this Hospital are not included.  
Also, in an undated telephone conversation, the veteran 
indicated that he received medical treatment in service in 
1961 at Fort Leonard Wood and Letterman General Hospital.  
There are no records from Fort Leonard Wood included in the 
claims file.  Since the veteran's service medical records are 
potentially relevant to this issue on appeal, such should be 
obtained prior to adjudication of this matter.  

While on remand, any other outstanding records of relevant 
medical treatment should be obtained for consideration.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to nonservice-connected disability 
pension benefits.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then it should return to the 
Board for appellate review.

2.  The RO should conduct a search for 
the veteran's potentially missing service 
medical records, to specifically include 
treatment records dated from January 1961 
to August1961, as referenced in the above 
Remand.  All efforts to obtain such 
records should be documented.  

3.  The veteran should be given another 
opportunity to specifically identify 
dates and places of in-service treatment 
for pancreatitis.  Thereafter, the RO 
should request the veteran's service 
medical records, to include clinical or 
treatment records from Fort Leonard Wood 
and Letterman General Hospital, from 
appropriate sources, to include the 
National Personnel Records Center (NPRC) 
or alternate sources, or via 
reconstruction.  A response, negative or 
positive should be documented in the 
claims file.  Requests must continue 
until the RO determines that the record 
sought do not exist or that further 
efforts to obtain those record would be 
futile.  

4.  The veteran should be given the 
opportunity to identify any additional VA 
and non-VA medical providers who have 
examined or treated him for pancreatitis.  
The RO should take the appropriate steps 
to obtain identified records not already 
associated with the claims file.  If the 
records are not available it should be 
noted. 

5.  Thereafter, the RO should conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of his claim for service 
connection for pancreatitis.

6.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



